Citation Nr: 1433970	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to November 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  A right eye disability was not found on the service entrance examination.

2.  Traumatic glaucoma of the right eye was present in service

3.  The evidence does not clearly and unmistakably establish that the traumatic glaucoma of the Veteran's right eye did not permanently increase in severity as a result of the Veteran's active service.


CONCLUSION OF LAW

Right eye disability, diagnosed as traumatic glaucoma, was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).

Factual Background and Analysis

The Veteran contends that his right eye traumatic glaucoma is due to two in-service injuries.

The Veteran reported in-service treatment for glaucoma and injuries to his right eye in 1985, from being hit in the eye with a basketball and volleyball on two separate occasions.  The Veteran further reported that he was diagnosed with glaucoma prior to service due to a traumatic injury around 1978.  He stated that he provided such history upon entry into service, which was noted on his report of medical history.

In this regard, the Veteran's December 1980 report of medical history noted the Veteran reported glaucoma due to a blow to the eye in 1978, which required medication for about six months until June 1979.  A December 1980 medical examination report and related January 1981 consultation report provide a history of traumatic iritis in right eye with secondary glaucoma in December 1978.  The examination report notes that the Veteran had normal eye pressure of 12, with normal vision corrected with a prescription, no cataracts, no degree recession, and was "ok to enlist."

An April 1982 service treatment record (STR) notes the Veteran was injured in 1978 from a soccer ball to the right eye and provides an impression of right eye traumatic glaucoma.  An October 1982 service examination report notes a history of right eye traumatic glaucoma, under treatment, asymptomatic, with slight contraction of right eye visual fields.  A January 1983 STR indicates the Veteran stopped taking eye drops and was assessed with asymmetric cups.  A February 1983 STR indicates that the Veteran was provided new medication for probable pressure spikes.

An October 1985 STR indicates that the Veteran reported pain upon movement of the right eye, noting that he could not see and a contact may have been lost in the eye.  The assessment was trauma of the right eye with conjunctivitis, slightly reddened, and no contact was located upon examination. 

A November 1985 emergency care STR reflects that the Veteran was seen with eye pain after being hit in the right eye with a basketball and was assessed with traumatic iritis, right eye corneal abrasion, and a circular lesion of the middle of the globe.  Additional STRs indicate the Veteran was diagnosed with photophobia due to a right eye injury, was treated with an eye patch, and that the corneal abrasions resolved.

Private treatment records by Dr. C.B., dated from April 2007 to July 2013, note diagnoses of primary open-angle glaucoma and right eye traumatic glaucoma.  In an April 2007 statement, Dr. C.B. reported that the Veteran had a history of distant trauma of his right eye and had recent high pressure in his right eye of 21.  He provided an impression of traumatic glaucoma, right eye, due to optic nerve changes consistent with a history of increased pressure in the right eye and opined that it was "most likely due to his distant history of trauma."

In a July 2010 statement, the Veteran reported being struck in the right eye twice during in-service physical fitness events and that he was unaware he had glaucoma until about 2007 because he assumed it resolved when he stopped treatment around 1983.  

In a September 2010 VA examination, the Veteran indicated his right eye condition was due to trauma sustained in 1978 and 1985.  The examiner diagnosed traumatic glaucoma right eye and opined it would be speculation to determine whether the Veteran's glaucoma was aggravated or worsened by in-service injuries.  The examiner noted that it was possible that the injuries aggravated the condition, but that the records were unclear as to whether glaucoma progressed in service.  The examiner found it was more likely than not that glaucoma was aggravated by either lack of treatment or inconsistent treatment and that it was apparent that the Veteran was treated for glaucoma and treatment was later discontinued or not mentioned in later reports; the examiner noted that the Veteran was not treated continuously in the military.

In an April 2011 statement, the Veteran reported that he was unaware he had glaucoma from 1983 to 2007.  He indicated that Dr. C.B. diagnosed him with glaucoma in 2007, and stated the Veteran's glaucoma had never gone away.

In a November 2010 statement, Dr. C.B. reported that he believed traumatic glaucoma resulted from an injury of the Veteran's right eye during his teenage years.  He also indicated that no treatment for increased intraocular pressure in service, "certainly could have led to some optic nerve damage" when the eye pressure was not being treated.

In a January 2014 statement, the Veteran indicated that although he was treated for right eye injuries while on active duty, the military doctors failed to review his records and treat his eye according to his history of traumatic glaucoma and that it caused damage to his right eye from lack of treatment.

In a February 2014 Board hearing, the Veteran testified that he sustained injuries of his right eye once in 1978 and twice in 1985.  Following his in-service injuries, the Veteran was treated with eye patches for corneal scratches that caused light sensitivity and he indicated that he did not receive treatment for glaucoma after 1982 until around 2005.  

The Board finds that the evidence of record supports a grant of service connection for right eye traumatic glaucoma.  The evidence satisfactorily establishes that traumatic glaucoma of the Veteran's right eye was present in service and has continued since service.  The Veteran was not found to have glaucoma of his right eye on the service entrance examination.  Therefore, the presumption of soundness applies.  The evidence does not clearly and unmistakably establish that the glaucoma was not aggravated by the Veteran's active service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for this disability.


ORDER

Service connection for right eye disability, diagnosed as traumatic glaucoma, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


